EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Ms. Tara Marcus on February 9, 2021.
The application has been amended as follows:

In the Claims
Claim 1,	line 5 has been rewritten as follows:
--passageway substantially traversing a respective one of said at least one first passageway and extending in a direction that is--;
line 7, “a respective” has been deleted;
line 8, “a respective” has been changed to --the respective--.

Claim 3 has been rewritten as follows:
--   3.	(Currently Amended)  A punch head assembly according to claim 1, wherein
said pin member has a distal end and a proximal end, and includes an installation channel that is open at said distal end and sized to slidably receive at least a portion of said ball bearing when said pin member is in said first position in the respective [[said]] second passageway.--.

--   6.	(Currently Amended)  A punch head assembly according to claim 4, wherein
said pin member includes a linking channel that connects said installation and working channels, said ball bearing moves through said linking channel when said pin member is moved between said first and second positions.--.

  7.	(Currently Amended)  A punch head assembly according to claim 1, further comprising a spring received in said second passageway that abuts said distal end of said pin member, thereby biasing said pin member out of the respective [[said]] second passageway.

  8.	(Currently Amended) A punch head assembly according to claim 1, wherein
the respective [[said]] first and second passageways are located at or near said second end of said main body of said punch head.

  9.	(Currently Amended) A punch head assembly according to claim 1, wherein
said second end of said main body includes an access cutout that provides access to said pin member received in the respective [[said]] second passageway.--.

Claim 24,	line 5 has been rewritten as follows:
--passageway substantially traversing a respective one of said at least one first passageway and extending in a direction that is--;
line 7, “a respective” has been deleted;

line 16 has been rewritten as follows:
--wherein axial movement of said pin member in the respective 

Claim 26 has been rewritten as follows:
-- 26. (Currently Amended)  A punch head assembly according to claim 24, further comprising a spring located in the respective 

In the Specification
Paragraph 0015,	line 3 has been rewritten as follows:
--include a spring loaded ejecting member 14 loaded by spring 14a therein, which functions to form and eject the part--.
Paragraph 0016,	line 4, --118a-- has been inserted after “indicia”, and a comma --,-- has been inserted after “scale”.
Paragraph 0018,	line 10, “one more” has been changed to --one or more--.
Paragraph 0019,	line 3, --16a-- has been inserted after “has threads”;
			line 4, --150a-- has been inserted after corresponding threads”.
Paragraph 0026,	line 8, --138, 144-- has been inserted after “threads”.


In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 1,	alphanumeral --118a-- will be added to indicate the indicia on the end face 118; alphanumeral 16a will be added to indicate the threads at end 16; alphanumeral 14a will be added to indicate the spring.
Figure 3,	alphanumeral 150a will be added to indicate the threads in inner recessed area 150; alphanumeral 14a will be added to indicate the spring.
Figure 5,	the lead line of numeral 125 will be extended to accurately indicate the inner end of passageway 120; numeral 118 will be added to indicate that the face shown is the end face of the punch head.
Figure 6,	the lead line of numeral 125 will be extended to accurately indicate the inner end of passageway 120; numeral 118 will be added to indicate that the face shown is the end face of the punch head.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Rejoinder of Withdrawn Claims
Due to the allowability of independent claim 1, the Restriction Requirement (Mail/Notification Date: November 21, 2018) has been withdrawn, and thus the withdrawn claims dependent from claim 1 (i.e. claims 3-12) have been rejoined.
Remarks
The above changes to the claims have been made for further clarity. The above changes to the specification have been made for further clarity and to correct informalities. The above changes to the drawings are necessary for further clarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
February 9, 2021